Citation Nr: 1201695	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-41 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on April 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1985 to September 1994.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Gainesville, Florida, Department of Veterans Affairs (VA) Medical Center.

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  Unauthorized medical expenses incurred at a non-VA medical facility on April 28, 2009 were not rendered in a medical emergency of such nature that a reasonable layperson would have thought that delay was hazardous to life or health. 

2.  VA facilities were feasibly available to provide the unauthorized medical expenses incurred at a non-VA medical facility on April 28, 2009 and an attempt to use them before hand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a private hospital on April 28, 2009 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   The July 2009 denial of the claim and an October 2009 letter provided the required content of notice, including the criteria for reimbursement of unauthorized medical expenses.  Although notice was not provided prior to initial adjudication of the claim, there is no prejudice to the Veteran in proceeding to adjudication of this claim because he has demonstrated actual knowledge of the requirements of showing entitlement to reimbursement of medical expenses.  See Sanders, 487 F.3d at 889.  In his notice of disagreement, the Veteran argued why his treatment at the non-VA facility qualified as emergency treatment.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The relevant VA and private medical records have been obtained.   An examination is not required here because the issue at the heart of this case is a factual, and not a medical, question - whether a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran provided testimony at a May 2011 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007).

In specific situations, veterans may be reimbursed for unauthorized medical expenses, including 1) for emergency treatment, 2) for treatment of a service-connected disability, 3) treatment of a disability related to a service-connected disability, 4) where the Veteran has a permanent and total service-connected disability, or 5) for required treatment prior to entering vocational rehabilitation.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011).  Here, the Veteran alleges that his treatment is for emergency treatment of a non-service connected condition.  See 38 U.S.C.A. § 1725.  

Claimants may be reimbursed for payment of unauthorized medical expenses for emergency treatment if certain criteria are met.  See 38 U.S.C.A. § 1725.  To be eligible for reimbursement, the emergency services must be provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  38 C.F.R. § 17.1002(a).  The treatment must have been sought for the initial evaluation and treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  38 C.F.R. § 17.1002(b).  This standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  

Treatment at a non-VA facility must have been sought because a VA or other Federal facility/provider was not feasibly available and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent layperson; for example, where the evidence establishes that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  38 C.F.R. § 17.1002(c).  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  38 C.F.R. § 17.1002(d).  

Additionally, at the time the emergency treatment was furnished, the Veteran must be enrolled in the VA health care system and have received medical services within the previous 24-month period.  38 C.F.R. § 17.1002(e).  The Veteran must be financially liable to the provider of emergency treatment for the treatment and have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f), (g).  Last, payment is not permitted if the Veteran is eligible for reimbursement under 38 U.S.C. § 1728.  38 C.F.R. § 17.1002(i).  

At the Board hearing and in written submissions, the Veteran asserts that he thought he was having a heart attack because he was having chest pain and tingling of his left arm and hand.  The Veteran noted that the emergency room personnel conducted various tests, including an electrocardiogram (EKG), indicating that the medical personnel also interpreted his symptoms as indicative of a heart attack.  He has asserted that he called his local VA outpatient clinic on April 28, 2009 to make an appointment and was instructed to proceed to an emergency room.  He also reported that he had no health insurance and that he was solely responsible for payment of the bill. 

Here, medical records from a non-VA facility emergency room show that on April 28, 2009, the Veteran presented with chest pain and tingling in the fingers.  He reported 1 to 2 weeks of intermittent, but regular, piercing left chest pain.  The pain was exacerbated by lifting his left arm, some movements, and deep breath.  There was no nausea, vomiting, diaphoresis, or shortness of breath.  There was numbness and tingling of the fingers bilaterally.  In another note, the Veteran complained of constant discomfort to the left pectoral chest for 2 weeks that was exacerbated by stretching the arm, deep breathing, and palpation.  After testing, including an EKG and blood work, it was determined that the Veteran had a chest wall strain.  

VA medical records indicate that the Veteran was seen in November 2008.  A note of a telephone call between the Veteran an a VA nurse dated April 29, 2009, indicates that the Veteran informed VA that he went to the emergency room the night before for chest pain, that testing was negative, and that it was determined he had a chest muscle strain.  The nurse advised the Veteran to call for an appointment if the pain persisted.  The next day, he called to make an appointment to be seen for left hand tingling.  He was seen in early May 2009 and the diagnosis was costochondritis.  

The evidence of record does not support entitlement to reimbursement of the unauthorized medical expenses.  The Board finds that evidence does not indicate that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  See 38 C.F.R. § 17.1002(b).  The Veteran provided competent testimony that he was having chest pain on April 28, 2009.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board also finds this statement credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  

To the extent, however, that the Veteran is asserting that he thought he was having heart attack, the Board does not find this testimony credible, because it is inconsistent with the other evidence of record.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran told the private medical practitioners that he had been having chest pain for 1 to 2 weeks, rather than an acute attack of chest pain.  Additionally, he has asserted that he spoke on the telephone with a VA nurse who instructed him to proceed to an ER.  But no telephone note from April 28, 2009, is of record, despite the fact that a telephone conversation with a VA nurse on April 29, 2009 is located in the VA records.  

Accordingly, the Board finds that a prudent layperson that had intermittent, but regular, chest pain of 1 to 2 weeks would not think that a delay in seeking treatment would have been hazardous to life or health.  The fact that the Veteran delayed in seeking treatment for 1 to 2 weeks also weighs against a finding that a prudent layperson would have thought delay would place his or health in jeopardy.  The evidence also does not demonstrate an acute attack of symptoms of sufficient severity that a prudent layperson could reasonably expect the absence of immediate medical attention would result in placing his or her health in serious jeopardy.  38 C.F.R. § 17.1002(b).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred with non-VA medical facilities on April 28, 2009 is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


